ORDER
The Disciplinary Review Board having filed a report with the Court, recommending the reinstatement of WILLIAM S. NIXON of ABERDEEN, who was admitted to the bar of this State in 1982 and was thereafter suspended from the practice of law by Order of this Court dated February 5, 1991, effective March 1, 1991, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately.
WITNESS, the Honorable Robert L. Clifford, Presiding Justice, at Trenton, this 4th day of September, 1991.